This is a conviction for the theft of money from the person, amounting to over the sum of $50. If the testimony of the prosecutor is true, the appellant is evidently guilty; but, if the testimony of the appellant (she being a witness in the case) is the truth of the matter, then she is guilty of theft, but not from the person. There were two counts in the indictment — one for theft generally, and the other theft from the person. The court submitted the law applicable to both. The jury found the appellant guilty of theft from the person. The verdict of the jury is supported by the testimony of the prosecutor. We cannot say that the jury were not justified in believing this witness. Counsel for appellant complains that the court did not define possession. We presume that counsel object to the charge because the distinction between theft from the person and ordinary theft was not distinctly given in the charge of the court to the jury. There was no complaint to the charge of the court because it did not instruct the jury as to the theft of lost property. Under the facts of this case, this was the offense committed if the appellant's testimony was true, for appellant evidently *Page 378 
knew whose property it was when she picked it up. But, be this as it may, appellant was convicted, not for stealing lost property, but taking the purse containing the money from the person of its owner; and the evidence amply supports this theory of the case. The evidence shows beyond any question that the property was taken within limitation. This was not an issue in the case. The judgment is affirmed.
Affirmed.